NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0545n.06

                                         Case No. 13-5569                                FILED
                                                                                       Jul 22, 2014
                                                                               DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


STEPHEN A. SACCOCCIA,                                )
                                                     )
       Petitioner-Appellant,                         )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
ROBERT L. FARLEY, Warden,                            )       KENTUCKY
                                                     )
       Respondent-Appellee.                          )


       BEFORE: COLE, COOK, and WHITE, Circuit Judges.

       COOK, Circuit Judge. Petitioner Stephen Saccoccia appeals the district court’s denial of

his petition for a writ of habeas corpus under 28 U.S.C. § 2241. Our precedent requires a § 2241

petitioner to demonstrate, inter alia, “actual innocence” of his underlying offenses. Because we

agree with the district court’s assessment that Saccoccia fails to do so, we affirm.

       In 1993, a jury convicted Saccoccia of RICO conspiracy and related money-laundering

offenses in connection with his laundering $136 million in drug-transaction proceeds. Saccoccia

v. United States, 69 F. Supp. 2d 297, 299 (D.R.I. 1999). The sentencing court applied a thirteen-

level sentencing enhancement under the then-applicable guidelines because it found that the

value of the laundered funds exceeded a $100 million, see U.S.S.G. § 2S1.1(b)(2)(N) (1993),

resulting in a guidelines sentence of life imprisonment. Because this sentence exceeded the

statutory maximum for Saccoccia’s offenses, the court sentenced Saccoccia to the statutory
Case No. 13-5569
Saccoccia v. Farley


maximum for each of his counts and ran them consecutively, for a total of 660 years’

imprisonment. United States v. Saccoccia, 58 F.3d 754, 786 (1st Cir. 1995). The First Circuit

affirmed Saccoccia’s convictions on direct appeal, id. at 762, and denied him a certificate of

appealability after the sentencing court denied his § 2255 motion to vacate his sentence,

Saccoccia v. United States, 42 F. App’x 476, 47879 (1st Cir. 2002) (per curiam).

       In 2012, Saccoccia filed this § 2241 petition, arguing that the sentencing court

erroneously failed to distinguish between “gross receipts” and “net proceeds” in applying the

§ 2S1.1 sentencing enhancement. Acting under 28 U.S.C. § 1915A, the district court denied the

petition sua sponte because petitioners may challenge their conviction and sentence under § 2241

only by demonstrating actual innocence of the underlying offense—not innocence of a

sentencing enhancement. Saccoccia moved the district court to reconsider, asserting “actual

innocence of the aggravated offenses of . . . money laundering.” Noting that this new contention

conflicted with the arguments raised in Saccoccia’s petition, the district court denied the motion.

Saccoccia appeals.

        A petitioner may challenge his conviction or imposition of his sentence under § 2241

“only where the petitioner . . . demonstrates ‘actual innocence.’” Wooten v. Cauley, 677 F.3d
303, 307 (6th Cir. 2012). “To establish actual innocence, petitioner must demonstrate that, in

light of all the evidence, it is more likely than not that no reasonable juror would have convicted

him.” Bousley v. United States, 523 U.S. 614, 623 (1998) (internal quotation marks omitted).

“‘[A]ctual innocence’ means factual innocence, not mere legal insufficiency.” Id. As relevant

here, “[c]laims alleging ‘actual innocence’ of a sentencing enhancement cannot be raised under

§ 2241.” Jones v. Castillo, 489 F. App’x 864, 866 (6th Cir. 2012). On appeal, Saccoccia says he

is innocent “of the aggravated sentence imposed by the district court.” He makes no attempt to

                                               -2-
Case No. 13-5569
Saccoccia v. Farley


demonstrate factual innocence of the money-laundering activities that undergird his convictions,

dooming his § 2241 petition.

       Resisting this conclusion, Saccoccia cites Alleyne v. United States, 133 S. Ct. 2151

(2013), for the proposition that “a sentencing enhancement . . . is an element of the charged

crimes[,] . . . [and so] a defendant can be actually innocent of a sentencing enhancement that is

an element of the charged offense.” But Alleyne held only that “facts that increase a mandatory

statutory minimum [are] part of the substantive offense.” Id. at 2161 (emphasis added). It said

nothing about guidelines sentencing factors, such as the § 2S1.1 money-laundering enhancement

at issue here. More generally, Alleyne did not address the contours of the “actual innocence”

prerequisite for § 2241 relief. Even if it had, “Alleyne does not apply retroactively to cases on

collateral review.” In re Mazzio, --- F.3d ---, 2014 WL 2853722 (6th Cir. 2014). Alleyne thus

cannot save Saccoccia’s petition.

       We AFFIRM.




                                              -3-